Citation Nr: 1812846	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression with anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In a written and signed statement received in January 2018, prior to the promulgation of a Board decision, the Veteran, through the representative, indicated that he no longer wished to pursue the appeal of service connection for an acquired psychiatric disability, to include depression with anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of service connection for an acquired psychiatric disability, to include depression with anxiety, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement, received in January 2018, the Veteran, through the representative, withdrew the perfected appeal of service connection for an acquired psychiatric disability, to include depression with anxiety.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C. § 7104 (2012).


ORDER

The appeal of service connection for an acquired psychiatric disability, to include depression with anxiety, having been withdrawn, is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


